UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 OCONEE FINANCIAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: (1) Amount previously paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing party: N/A (4) Date Filed: N/A Oconee Financial Corporation 2008 Annual Meeting Notice of Annual Meeting and Proxy Statement OCONEE FINANCIAL CORPORATION 35 North Main Street Post Office Box 205 Watkinsville, Georgia 30677-0205 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 5, 2008 The annual meeting of shareholders of Oconee Financial Corporation (the “Corporation”) will be held on Monday, May 5, 2008, at 4:30 p.m. at the H. Mell Wells Operations Center of Oconee State Bank, 7920 Macon Highway, Watkinsville, Georgia, for the purposes of considering and voting upon: 1.The election of 11 directors to constitute the Board of Directors to serve until the next annual meeting and until their successors are elected and qualified; and 2.Such other matters as may properly come before the meeting or any adjournment thereof. Only shareholders of record at the close of business on March 17, 2008 will be entitled to notice of and to vote at the meeting or any adjournment thereof. The Proxy Statement and a Proxy solicited by the Board of Directors are enclosed herewith.Please sign, date and return the Proxy promptly in the enclosed business reply envelope.If you attend the meeting you may, if you wish, withdraw your Proxy and vote in person.For directions to the annual meeting, please call (706) 769-6611. Also enclosed is a copy of the Corporation’s 2007 Annual Report which contains financial data and other information about the Corporation. By Order of the Board of Directors, /s/ Jerry K. Wages Jerry K. Wages CORPORATE SECRETARY April 18, WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE ANNUAL MEETING, PLEASE COMPLETE AND RETURN THE ENCLOSED PROXY PROMPTLY SO THAT YOUR VOTE MAY BE RECORDED.IF YOU ARE PRESENT AT THE MEETING, YOU MAY, IF YOU WISH, REVOKE YOUR PROXY AT THAT TIME AND EXERCISE THE RIGHT TO VOTE YOUR SHARES PERSONALLY. OCONEE FINANCIAL CORPORATION 35 North Main Street Post Office Box 205 Watkinsville, Georgia 30677-0205 PROXY
